Citation Nr: 1309832	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  05-17 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a September 2000 myomectomy with lysis of adhesions.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to December 1981.

This case came before the Board of Veterans' Appeals (Board) on appeal from February 2002 and December 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winton-Salem, North Carolina.

In May 2008, May 2011, and July 2012, the Board remanded this matter for additional development and readjudication. 

In February 2013, the Veteran submitted additional evidence to the Board for consideration in connection with the claim on appeal along with a waiver of RO jurisdiction of such evidence.  Thus, the Board may properly consider the newly received evidence.  38 C.F.R. § 20.1304 (2012).

In an August 2012 statement, the Veteran asserted that she developed arthritis of the fingers, wrists, and neck secondary to her service-connected hepatitis B residuals.  Additional statements of record show that the Veteran seeks increased and/or separate ratings for her service-connected PID residuals with pelvic adhesions (also claimed as bladder adhesions).  Thus, the issues of entitlement to service connection for arthritis of the fingers, wrists, and neck, to include as secondary to service-connected hepatitis B residuals, and entitlement to an increased rating for service-connected PID residuals with pelvic adhesions (also claimed as bladder adhesions) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction them, and they are referred to the AOJ for appropriate action.  

The following action is based on review of the Veteran's claims files in addition to her Virtual VA (VVA) file or "eFolder."


FINDING OF FACT

The Veteran has already been granted service connection for all residuals of a September 2000 myomectomy with lysis of adhesions. 


CONCLUSION OF LAW

There is no justiciable case or controversy as to entitlement to compensation under 38 U.S.C. § 1151 for residuals of a September 2000 myomectomy with lysis of adhesions.  38 U.S.C.A. §§ 1110, 1151 (West 2002); 38 C.F.R. § 20.101 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As explained to the Veteran in the January 2012 Supplemental Statement of the Case, she has been granted service connection for all residuals of the September 2000 myomectomy with lysis of adhesions because the procedure was performed, at least in part, because of service-connected disability.  Service connection is a greater benefit than compensation under 38 U.S.C. § 1151.  Consequently, the claim for compensation under 38 U.S.C. § 1151 is rendered moot.


ORDER

The appeal for entitlement to compensation under 38 U.S.C. § 1151 for residuals of a September 2000 myomectomy with lysis of adhesions is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


